Exhibit 10.3

RESTRICTED STOCK UNIT AGREEMENT

RenaissanceRe Holdings Ltd. (the “Company”), pursuant to its 2016 Restricted
Stock Unit Plan, as amended (the “Plan”), hereby grants to the Participant the
number of Restricted Stock Units set forth in the Notice of Grant of Award
delivered herewith (the “Grant Notice”), which is incorporated herein and forms
a part hereof (collectively, this “Agreement”). The Restricted Stock Units are
subject to all of the terms and conditions as set forth in this Agreement, as
well as the terms and conditions of the Plan, all of which are incorporated
herein in their entirety. Capitalized terms not otherwise defined herein shall
have the same meaning as set forth in the Plan. In the event of a conflict or
inconsistency between the terms and provisions of the Plan and the provisions of
this Agreement, the Plan shall govern and control.

 

Vesting Schedule:    Subject to the Participant’s continued employment with the
Company or any of its Affiliates through each applicable vesting date, the
Restricted Stock Units granted hereby shall vest pursuant to the schedule set
forth in the Grant Notice.    Notwithstanding the immediately preceding
sentence, if the Participant remains employed through the later of (1) the first
date on which the sum of the Participant’s age and years of service (in each
case measured on a daily basis) with the Company or any of its Affiliates, in
the aggregate, equals sixty-five (65) and (2) the date on which the Participant
has first completed five (5) years of service with the Company or any of its
Affiliates, in the aggregate (the later of such dates, the “Retirement
Eligibility Date”), then on the Retirement Eligibility Date, subject to the
Participant’s continued compliance with any confidentiality, non-competition,
non-interference, and similar restrictive covenants to which the Participant is
then or thereafter shall become subject, all Restricted Stock Units granted
herein that have been held for at least one (1) year shall immediately fully
vest. In the event of the Participant’s Termination by reason of the
Participant’s death or Disability (as defined below), all Restricted Stock Units
granted herein that have not vested as of the date of such Termination shall
become immediately fully vested. For purposes of this Agreement, the term
“Disability” means, in the absence of any Participant Agreement between the
Participant and the Service Provider otherwise defining Disability, the
permanent and total disability of the Participant within the meaning of
Section 22(e)(3) of the Code. In the event there is a Participant Agreement
between the Participant and the Service Recipient defining Disability,
“Disability” shall have the meaning provided in such agreement.



--------------------------------------------------------------------------------

Acceleration of Vesting:    Notwithstanding the foregoing, the vesting of the
Restricted Stock Units granted hereby shall be accelerated upon (i) the
Participant’s involuntary Termination as a result of a Change in Control in
connection with which the Restricted Stock Units are assumed or substituted, as
provided in Section 5(b) of the Plan, or (ii) the consummation of a Change in
Control in connection with which the Restricted Stock Units are not assumed or
substituted. Dividend Equivalents:    If, during the time any Restricted Stock
Unit granted hereunder remains outstanding, a cash dividend is declared and paid
by the Company in respect of the Stock, then for each outstanding Restricted
Stock Unit granted hereunder that is then held by the Participant, the
Participant shall be entitled to receive immediately upon the payment of such
dividend by the Company a cash amount equal to the dividend so paid by the
Company upon one share of Stock. Additional Terms:    The Company shall have the
right to deduct from any payment to the Participant pursuant to this Agreement
any federal, state or local income or other taxes required to be withheld in
respect thereof in accordance with Section 4(c) of the Plan.    This Agreement
does not confer upon the Participant any right to continue as an employee.   
This Agreement shall be construed and interpreted in accordance with the laws of
Bermuda, without regard to the principles of conflicts of law thereof.

*          *          *

[Signature page to follow.]

 

- 2 -



--------------------------------------------------------------------------------

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS AGREEMENT AND THE PLAN
AND, AS AN EXPRESS CONDITION TO THE GRANT OF RESTRICTED STOCK UNITS HEREUNDER,
AGREES TO BE BOUND BY THE TERMS OF THIS AGREEMENT AND THE PLAN.

 

RENAISSANCERE HOLDINGS LTD.     PARTICIPANT By:  

 

   

 

Signature     Signature Name:  

 

    Date:  

 

Title:  

 

      Date:  

 

     

[Signature Page to Restricted Stock Unit Agreement]